DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention III, drawn to a swallowing sensor of claims 14-16 in the reply filed on 7/16/21 is acknowledged.
Claim(s) 1-13 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim(s) 14-16 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
For claim 14, the claim language “a strain sensor attached to skin…” (emphasis added) encompasses a human organ because the skin is part of the sensor.
Dependent claim(s) 15-16 are also rejected based upon their dependency on claim 14, thus claim(s) 14-16 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0030346 to Kojima et al. (hereinafter “Kojima”) in view of U.S. Patent Application Publication No. 2015/0045698 to Gribb et al. (hereinafter “Gribb”).
For claim 14, Kojima discloses a swallowing sensor (Abstract), comprising:
a sensor (the piece of urethane foam that has the plurality of pressure sensors attached to it, see Fig. 3) attached to skin of an anterior neck region in which thyroid cartilage moves during swallowing (as can be seen in Fig. 3) (also see Abstract), the strain sensor comprising a plurality sensing portions (the plurality of pressure sensors being the plurality of sensing portions) in a longitudinal direction of the neck region (as can be seen in Fig. 3),
wherein the plurality of sensing elements individually output signals in accordance with their deformation during swallowing (see Fig. 8, which shows S1-S4, which corresponds to the different pressure sensors) (also see para [0102]-[0103]).
Kojima does not expressly disclose that the sensor is a strain sensor.
However, Gribb teaches that strain gauges (para [0057] may be used to assess swallowing (see Abstract).
It would have been obvious to a skilled artisan to modify Kojima such that the sensor is a strain sensor, in view of the teachings of Gribb, because such a modification would be the simple substitution of Gribb’s sensor type for Kojima’s sensor type that would lead to the predictable result of sensing movement of the thyroid cartilage.
For claim 15, Kojima further discloses a processor (20/22) configured to detect the movement of the thyroid cartilage (para [0035] and [0102]) and determine a swallowing action based on the signal from the plurality of sensing portions (para [0055] and [0105]).
For claim 16, Kojima further discloses wherein the processor is configured to detect swallowing by detecting upward movement and forward movement of a laryngeal prominence based on the signal from the plurality of sensing portions (para [0035] and [0092-[0093]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.